Citation Nr: 0320014	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  94-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1990.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in August 1993, wherein it was 
determined that new and material evidence had not been 
submitted that would reopen a previously-denied claim of 
entitlement to service connection for a low back disability.  
In December 1996, the Board reopened this claim, and remanded 
the case to the RO for further development.  In August 1998, 
the Board denied the veteran's claim, which has been 
characterized since December 1996 as indicated on the first 
page of this decision.  The veteran appealed the Board's 
denial of his claim; thereafter the United States Court of 
Appeals for Veterans Claims (Court), by means of an Order 
issued in April 2001, vacated the Board's August 1998 
decision and remanded the claim to the Board for further 
review.  The Board again denied the claim, in May 2002, and 
the Court, by means of an Order issued in February 2003, 
again vacated the Board's decision and remanded the case to 
the Board for further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

In addition, pursuant to a letter from the Board in which he 
was asked to submit any additional argument and/or evidence 
in support of his claim, the veteran forwarded records of 
recent treatment accorded him by VA, and requested that the 
Board proceed immediately with the readjudication of his 
appeal.  This evidence, however, has not been considered by 
the RO, and no waiver of such consideration is of record.  
The case accordingly must be returned to the RO for 
readjudication.  See DAV v. Principi, supra.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  Following completion of any 
development arising from the above 
actions, the RO should review all 
evidence associated with the claims file 
subsequent to August 1997, when the most 
recent Supplemental Statement of the Case 
(SSOC) was issued, and determine whether 
service connection for a low back 
disability can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with another SSOC, and be 
accorded the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




